Citation Nr: 0505481	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to service connection for right knee 
disorder.

3.  Entitlement to service connection for residuals of a left 
elbow fracture (left elbow disorder).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his service connection claim for bilateral knee disorder, 
the veteran stated that his knees were injured during a 
parachute jump in Germany.  He recalled landing from the jump 
and having the parachute drag him.  While dragging on the 
ground, his knees hit a rock or stump, causing his injuries.  
In a statement dated received October 2001, the veteran 
further stated that he was badly bleeding after the blow to 
his knees, requiring medical attention.  He stated that he 
was put on light duty for two weeks and reported to medics 
for new bandages.  He recalled this happening between 1955 
and 1958.  

In support of his contentions, there is an affidavit from 
M.V. dated in January 2002.  M.V. states that he recalls the 
veteran getting hurt on one of the jumps in Germany and 
complained for some time about his back and knees.  Also, a 
VA medical record dated in November 2000 notes that the 
veteran had complained of left knee pain, which is worse with 
activity.  It additionally notes the injury as an old 
military injury.  There is also a current diagnosis of 
bilateral degenerative arthritis of the knees. 

Upon review, the veteran's service personnel records are 
needed in order to verify the veteran's statements concerning 
his light duty assignment and his parachute jump history in 
service.  These records are not part of the claims file and 
must be obtained before adjudication on the merits.  In 
addition, the evidence shows a current bilateral knee 
disorder, competent lay evidence that the veteran injured his 
knees in service, and a reference in the November 2000 VA 
medical record of an old military injury to his knees.  
However, there is no etiological opinion of record.  The 
Board believes an etiological opinion conducted by a VA 
examiner is necessary in this case.  See Myers v. Brown, 5 
Vet. App. 3, 4-5 (1993) (When a prior medical record 
indicates the existence of a chronic problem, VA's duty to 
assist requires a medical examination or opinion as to the 
relationship between the in- service and present 
conditions.).  The Board cannot use its own unsubstantiated 
medical opinion in making its determinations. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). Thus, in order to 
make a determination on the merits of the claim, the Board 
requires competent medical evidence, including an etiological 
opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   

As for the left elbow claim, the veteran complained of 
recently injuring his elbow when his knees gave out on him.  
VA medical evidence shows an acute avulsion fracture 
involving the posterior spur of the olecranon on x-ray 
examination in February 2001.  The veteran is essentially 
indicating  that the left elbow disorder is secondary to his 
bilateral knee disorder.  As such, the claim for left elbow 
disorder is inextricably intertwined with the bilateral knee 
issue currently on appeal. The United States Court of Appeals 
for Veterans Claims (Court) has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).   

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VBA AMC should contact National 
Personnel Records Center and request the 
veteran's service personnel records.  
These records are pertinent to 
corroborate the veteran's statements that 
he was placed on light duty due to his 
knee injuries following a parachute jump 
and to verify his parachute jump history.  
Efforts to ascertain this information 
should continue until it is obtained or 
reasonably certain that further efforts 
would be futile.

2.  After completion of number 1 above, 
the AMC should schedule the veteran VA 
medical examination to ascertain the 
nature, extent, and etiology of his 
bilateral knee disorder and left elbow 
disorder.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
determine whether the bilateral knee 
disorder is at least as likely as not 
related to service.  In addition, the 
examiner should determine whether the 
left elbow disorder is at least as likely 
as not related to his bilateral knee 
disorder.  Detailed reasons and bases for 
all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinion.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re-
adjudicate the veteran's service 
connection claims for bilateral knee 
disorder and left elbow disorder.  If the 
benefits sought on appeal remain denied, 
the veteran  should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




